Supplemental Opinion on Denial of Rehearing delivered May 23, 1984 James R. Cooper, Judge. The petition for rehearing filed by the appellees points out one inadvertent error in our original opinion. It is true that Mr. Pike stated that he “probably” would have signed a note which was silent on the issue of prepayment, but that error in our opinion changes nothing. The point of the decision is that both parties had entered into an enforceable contract for the sale of the land in question; that Mr. Pike was in no position to demand any provision concerning prepayment; that the Crandalls were in no position to demand any provision concerning prepayment; and that the contract, at least on the record before us, appeared to be subject to specific performance by either party. As between the appellants and the appellees it does not matter that the Pikes and the appellees might eventually have been involved in litigation concerning the right, or the lack of the right, to prepay. The appellants produced a ready, willing, and able buyer who executed a binding contract for the purchase of the subject lands on terms which, according to the offer and acceptance, were acceptable to the appellees. Having done so, the appellants earned their commission. Petition for rehearing denied.